UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 M.H., an infant, by his mother and natural
 guardian, Elideth Bautista Hernandez,

                             Plaintiff,
                                                         No. 16-CV-3139 (KMK)
        V.                                               No. 16-CV-2211 (KMK)

 JACQUILINE YVONNE TODD, WICO                                    ORDER
 CHU, ORANGE REGIONAL MEDICAL
 CENTER,

                            Defendants.


KENNETH M. KARAS , District Judge:

        On December 12, 2018, the Court denied Defendants' Motion to File a Third-Party
Complaint against the United States and remanded the consolidated case to the Supreme Court of
the State ofNew York, Orange County. (See Case No. 16-CV-3139; Dkt. No. 119.) However,
due to a filing error, only Case No. l 6-CV-3139 was closed. The Clerk of Court is therefore
respectfully directed to close Case No. l 6-CV-2211 as well.


SO ORDERED.

DATED :       March I 2...., 2020
              White Plains, New York
